        Case 2:19-cv-05286-JMA-AKT Document 5 Filed 10/18/19 Page 1 of 3 PageID #: 27
UNITED STATES DISTRICTCOURT:
                     EASTERN
COUNTY OF DISTRICT :SMTE OF NEW YORK
MARCOS MEJIAS On Behalf of Himself and
Others Similarly Situated,             'laintiff(s)
                                                                                                      Casexr@x No.       . . CV. . J.9   ..5?.86.

                                        against                                                               Date Fired. . 99 /.L.7.    l .\9.   ..   .




GULF2BAY SOFTWASH CORP.,                           et a1.,
                                                                           Defendant(s)


STATE OF NEW YORK, COUNTY OF                             SUFFOLK               SS:

                                                                           PETER J. GUTHY, being duly sworn, deposes and says: that deponent is not a party to

this action, is over 18 years of age and resides in New York State.

Tharon October 10, 2Ol9                 at3:50 P.Mat 129 Fifth Avenue, Bay Shore, New York (lst. Floor)
deponent served the within summons in a civil action and complaint and consent to j oinder
upon David F. Jarret, in his individual              capacity, one of the          defendant(s) lherein named

which summons indicated on it's face the index number and date filed.
                                                                                                                                     person described as said
     INDIVIDUAL          by delivering alrue copy of each to said defendant personally; deponent knew the person so served to be the
        1.tr                                              defendant therein.

   CORPORATION adomestic corporation by delivering a true copy of each to
         Z.A             personally, deponent knew said corporation so served to be the corporation described in said summons as said defendant.
                                                                                                                                                  true last        name,
     SUITABLE bydetiveringthereatatruecopyof eachto Amy "Smith", co-workert who refused to divul-ge- her/
    AGE pERSoN a person of iuitable age and discretion. Said premises is detendant's-actual
                                                                                            place of business-sWftl€)hll0Gxx'lf3{xDtrse't(
        3.8   X6cl0i-with in the state.

                         by aflixing a true copy ot each to the door of said premises, which is defendant's-actual place of business-dwelling
                                                                                                                                              house-usual
           TO
    AFFIXING
        D9OR             piace of abode-within the state. Deponent was unable, with due diligence to find defendant or a person of suitable age and discretion'
         4.tr            thererat, having called thereon.
                                                                                                                                                               a neighbor,
                         and conlirming residence of defendant wlth
                                                                                                                                                           who also denied
                         at
                         knowledge of defendant's place ol employment or work hours.

        OTHEB            by delivering a true copy ot each to said defendant by leaving thereat personally with
                                                                                                                            who is duly authorized to accept thereof.
         5.n
                                                                                                                                       residence at
     MAILINGTO Deponent enclosed a copy of same in postpaid envelope properly addressed to defendant at defendant's lasl known and          dePosited                 said
    RESIDENCE                                                                                         Postal Service within New York ^
                                                                                                                                     State'
                                                                                             the
  USE WITH 3 OB 4 envelope in an official depository under the exclusive care
                                                                              and custody of     U.S.
           D
                         on october 16, 2019                                                                                   at defendant's actual place of
     MAILING    TO                   -
                         Deponent enclo_sed^a copy_ of same in a first class postpaid envelope properly addressed lo defendant
      BUSTNESS           orrin...,"i   12g-niitt         Avenue,          Bay   Shore,      NY     11706                                 inanofficial depository

                                                                                                      York State. The envelope bore the legend "Personal and
  USE wlTH 3 oR      4   under the exclusive care and custody of the U.S. Postal Service within New
                                                                                                                   that the communication was from an attorney or
           d             eonfidential" and did not indicate onihe outside thereof, by return address or otherwise,
                         concerned an action against the defendant'
                                                                                                          at the time and circumstances of services as follows:
    DESCRIPTION           Deponent describes person served as aforesaid to the best of deponent's ability

                          ,",fema1e.o,o,whiteHair-_uegk-Rppo,.Age40ugt5-3wgt.125other-
       MILITARY           I asked the person spoken to, Amy " Smi th" ,
                                                                                                                 oi New York in any capacity and received a
       SERVICE            whether delendant was in active military service of th'e United states or of the state
                                                                   civilian clothes      no mititary uniform. The  source of my inlormation and the grounds ot my
           6              negative reply. Defendant wore ordinaiy                    and
                          belief are the conversations and observations above narrated'

                                                                                                               of New York state or      the United States as the term
                          Upon information and belief I aver that the defendant is not in the military service
                          is defined in either the State or in the Federal statues'

 Sworn before me   on         0c   tober   1   6   ,   2079
                                                              ./                       t/                                                PETER J, GUTHY



                                                         ff:o""^-^                    ru"{**-
                                                                           DONNA KEMPNER
                                                                     Nolary Public. Stals ol New York
                                                                            No. O lKE506a837
                                                                        Qualified in Sulfolk Counlv
                                                                   Commission Exoires Auoust '26. 2022
         Case 2:19-cv-05286-JMA-AKT Document 5 Filed 10/18/19 Page 2 of 3 PageID #: 28
UNITED STATES DISTRICTCOURT:
      EASTERN BSSXXEXN
60lmluxnF DISTRICT                                   :$xxTE oF NEw yoRK
                             n            al-I   o             mse
0thers Similarly Situated,                                                       Plaintilfk)            Case 66i; N". ..9Y:].?..1.?9.Q
                    against                                                                                     Date Fired. .9?.1.!.7.   1.I9....
GULF2BAY SOFTWASH CORP., et                                a1.,
                                                                               Defendant(s)


STATE OF NEW YORK, COUNTY OF                                   SUFFOLK             SS:

                                                                               PETEB J. GUTHY, being duly sworn, deposes and says: that deponent is not a party to

this action, is over 18 years of age and resides in New York State.

Thaton October 10, 2Ol9                3:50 P.t',tat 129 Fift.h Avenue, Bay Shore, New York (1st. Floor)
                                                          at
deponentservedthewithinsummons in a civil  action and complaint and consent to joinder
upon Gulf2Bay Sof twash Corp., one of                                 the           defendant(s) therein named

which summons indicated on it's face the index number and date filed.

     INDIVIDUAL        by delivering alrue copy of each to said defendant personally; deponent knew the person so served 10 be the person described as said
        1.tr                                            defendant therein.
                                                                                                                                 to divulge true last                      name,
  CORpORATION adomesticcorporationbydeliveringatruecopyofeachto                              Amy "Smith",         Managing Agent, who refused /
         2.d           personally, deponent knew said corporation so served to be the corporation described in said summons as said defendant

      SUITABLE         by delivering thereat a true copy ol each lo
   AGE   PERSON        a person ol suitable age and discretion. Said premises is defendant's-actual place of business-dwelling             house-usual place of
         3.!           abode-within the state.

           TO
    AFFIXING           by affixing a kue copy ol each to the door of said premises, which is defendant's-actual place ol business-dwelling house-usual
        DOOR           place of abode-within the state. Deponent was unable, with due diligence to find de{endant or a person of suitable age and discretion
         4.D           thererat, having called thereon.

                       and confirming residence of delendant with                                                                                            a neighbor,
                       at                                                                                                                               who also denied
                       knowledge oi defendant's place of employment or work hours.

      OTHER by delivering a true copy of each to said defendant by leaving thereat personally with
        5.!                                                                                                        who is duly authorized to accept thereof.

                                                                                                                             last known residence at
    MAILING TO Deponent enclosed a copy of same in postpaid envelope properly addressed to de{endant at defendant's
    RESIDENCE                                                                                                                            and deposited said
  USE WITH 3 OB 4 envelope in an official depository under the exclusive care and custody of the U.S. Postal Service
                                                                                                                     within New York State.
          tr
                                                                                                                                                   place of
     MAILING    TO     Deponent enclosed a copy ol same in a first class postpaid envelope properly addressed to detendant at defendant's actual
                                     at                                                                                              in an official depository
      BUSINESS         business,
                                                                                                                                         legend "Personal and
  usE wlTH 3 OR    4   under lhe exclusive care and custody ol the U.S. Postal Service within New York State. The envelope bore the
                                                                                                                                           was lrom an attorney or
          D            confidential,, and did not indicate on the outside thereol, by return address or otherwise, that the communication
                       concerned an action against the defendant.

                       Deponent describes person served as aforesaid to the best of deponent's ability at the time and circumstances of
                                                                                                                                        services as follows:
    DESCRIPTION

                       ,.,       f   emale       ao,o.,   white        Hair_   lle!!-nppox. Rge            40    Hg1   5-3      w$ 125              other-

       MILITARY        I asked the person sPoken to
                                                                                                                                         and received a
       SERVICE         whether defendant was in active military service of the United States or of the State o{ New York in any capacity
                                                                civilian         and no military uniform. The  source of my             and the grounds of my
           tr          negative reply. Defendant  wore ordinary          clothes
                       belief are the conversations and observations above narraled.
                                                                                                                                          the United States as lhe term
                       Upon information and belief I aver that the defendant is not in the military service ol New York Slate or
                       is defined in either the State or in the Federal statues.

 Sworn before me on         October 16, ,Orn
                                                                ,,,.                        ,)                                           PETER J. GUTHY


                                                               b-t*u-                     ft'+'u,ht*-
                                                                               DONNA KEMPNER
                                                                       Notary Public, Slate ol New York
                                                                              No.01KEs064837
                                                                          Oualilied in Sultolk Countv
                                                                     Commission Exoires Auoust '26. 2022
        Case 2:19-cv-05286-JMA-AKT Document 5 Filed 10/18/19 Page 3 of 3 PageID #: 29
UNITED STATES DISTRICT COURT:
                          EASTERN
Eb\INTTreiF DrsrRrcr                                :XtrXiPE(or NEw Y0RK

MARCOS MEJIAS On Behalf of Himself                                and
                                                                            Plaintiff(s)
others Similarly situated,                                                                            Case rxtrx     r,ro.   ..   .CV.:.1.9 .   .5?.86

                                         against                                                              Dare Fired. . .ag.l.!.7.      l.!9. ...
GULF2BAY SOFTWASH CORP.,                        et al.,                  Defendant(s)


STATE OF NEW YORK, COUNTY OF                           SUFFOLK                SS:

                                                                         PETER J. GUTHY, being duly sworn, deposes and says: that deponent is not a party to

this action, is over 18 years ol age and resides in New York State.

Thaton October 10, 2019                 at3:50 P.Mat 129 Fifth Avenue, Bay Shore, New York (lst.                                                                 Floor)
deponent served the within summons in a civil  action and complaint and consent to j oinder
upon Nort.h American Chimney & Gutter Corp., one of                  the           defendant(s) therein                                                        named

which summons indicated on it's face the index number and date filed.

     INDIVIDUAL           by delivering atrue copy of each to said defendant personally; deponent knew the person so served to be the person described as satd
          '1.   !                                          defendant therein.
                                                                                                                              to divulge true last                     name,
   CORPORATION adomesticcorporationbydeliveringatruecopyoleachto                       Amy "Smith",            Managing Agent, who refused /
          2.d             personally, deponent knew said corporation so served to be the corporation described in said summons as said defendant.

      SUITABLE            by delivering thereat a true copy of each to
    AGE   pERSON          a person ol suitable age and discretion. Said premises is defendant's-actual place of business-dwelling               house-usual place of
          3.n             abode-within the state.

           TO
    AFFIXING              by affixing a true copy ol each to the door of said premises, which is defendant's-actual place of business-dwelling house-usual
        DOOR              place of abode-within the state. Deponent was unable, with due diligence to find defendant or a person of suitable age and discretion
          4.4             thererat, having called thereon.

                          and confirming residence of dejendant with                                                                                           a neighbor,
                          at                                                                                                                               who also denied
                          knowledge of defendant's place of employment or work hours.

       OTHER              by delivering a true copy of each to said defendant by leaving thereat personally with
          5,C                                                                                                                     who is duly authorized to accept thereof.

     MAILINGTO Deponent enclosed a copy of same in postpaid envelope properly addressed to defendant at defendant's last known residence at
                                                                                                                                         nd dePosited                  said
    BESIDENCE
                                                                                                                     within New York State.
  USE WITH 3 OR 4 envelope in an official depository under the exclusive care and custody of the U.S. Postal Service
            D
                                                                                                                                                      place of
     MAILING         TO   Deponent enclosed a copy of same in a first class postpaid envelope properly addressed to defendant at defendant's actual
                                    at                                                                                                  in an official depository
      BUSINESS            business,

                                                                                                                                            legend "Personal and
  USE WITH 3 OR       4   under the exclusive care and custody of the U.S. Postal Service within New York State. The envelope bore the
                                                                                                                                                         attorney or
                tr        confidential,' and did not indicate on the outside thereof, by return address or otherwise, that the communication was from an
                          concerned an action against the delendant.

                          Deponent describes person served as aforesaid to the best of deponent's ability at the time and circumstances of
                                                                                                                                           services as {ollows:
    DESCRIPTION
                                 f 9ma1e    _"o,o, white ;1";, black                          ege 40           Hg1   5-3            w6 125 other-
                          ,",                                                        eppox.


       MILITARY           I asked the person spoken to
                                                                                                                                            and received a
       SEBVICE            whether defendant was in active military service of the United States or of the State of New York in any capacity
                                                     wore ordinary civilian clothes and no military unitorm. The  source of my             and the grounds of my
                tr        negative reply. Defendant
                          belief are the conversations and observations above narraled.
                                                                                                                                            the United States as the lerm
                          Upon inlormation and belief I aver that the defendant is not in the military service of New York State or
                          is defined in either the State or in the Federal statues.

 Sworn before me on            0ctober 16,          2019
                                                      ,/                        l)                                                         PETER J. GUTHY



                                                    /V/i" -\"v\- Kt'+ "1ruQ,''--
                                                                         DONNA KEMPNEB
                                                                 Notary Public. Slate ol New York
                                                                        No.01KE5064837
                                                                    Oualilied in Suflolk Countv
                                                               Commission Exoires Auoust '26. 2022
